            Case 7:14-cr-00768-VB Document 446 Filed 05/21/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
UNITED STATES OF AMERICA                                     :
                                                             :
                                                                 ORDER
v.                                                           :
                                                             :
                                                                 14 CR 768-05 (VB)
MYKAI DAVIS,                                                 :
                           Defendant.                        :
-------------------------------------------------------------x

       The re-sentencing in this case is now rescheduled for June 5, 2020, at 11:00 a.m.
(which needed to be changed from 12:00 p.m. due to the latest revised scheduling protocols
at the Metropolitan Correctional Center).

        Rule 43(a)(3) of the Federal Rules of Criminal Procedure ordinarily requires the
defendant’s physical presence at sentencing. During the current national public health
emergency, however, under Section 15002(b)(2)(A) and (b)(4) of the Coronavirus Aid, Relief,
and Economic Security (“CARES”) Act, the Court is empowered to conduct a sentencing by
videoconference (or telephone conference if videoconferencing is not reasonably available) if (i)
the defendant consents after consultation with counsel, and (ii) the Court finds “for specific
reasons” that the “sentencing . . . cannot be further delayed without serious harm to the interests
of justice.”

        Because the public health emergency precludes in-person court proceedings at this time,
the Court expects to conduct the re-sentencing hearing in this case by videoconference (or by
telephone conference if videoconferencing is not reasonably available). By Order dated May 8,
2020, the Court instructed defense counsel to consult with his client and, by May 29, 2020,
advise the Court in writing whether defendant will waive his right to be physically present for the
re-sentencing and consents to appear by video or teleconference. (Doc. #442 at 2). This
deadline remains in effect.

         Moreover, the re-sentencing in this case has been unavoidably delayed for several months
and it is clear that defendant is very eager to proceed with the re-sentencing. (See Doc. #442).
For these specific reasons, the Court is prepared to find, in accordance with the CARES Act, that
sentencing cannot be further delayed without serious harm to the interests of justice.

        Accordingly, it is hereby ORDERED:

        1.     The Court will arrange for the re-sentencing hearing to proceed by
videoconference (or by telephone conference if videoconferencing is not reasonably available).
The proceeding will be conducted through CourtCall. In advance of the re-sentencing,
Chambers will email all counsel with further information on how to access the conference.
Those participating by video will be provided a link to be pasted into their web browser. The
link is non-transferrable and can be used by only one person; further, it should be used
only at the time of the conference because using it earlier could result in disruptions to
other proceedings. To optimize the quality of the video feed, only the Court, defendant, defense
                                                         1
               Case 7:14-cr-00768-VB Document 446 Filed 05/21/20 Page 2 of 2



counsel, and counsel for the government will appear by video for the proceeding; all others will
participate by telephone. Due to the limited capacity of the CourtCall system, only one counsel
per party may participate. Co-counsel, members of the press, and the public may access the
audio feed of the conference by calling 855-268-7844 and using access code 32091812# and PIN
9921299#.

          2.      To optimize use of the CourtCall technology, all those participating by video
should:

               a. Use the most recent version of Firefox, Chrome, or Safari as the web browser. Do
                  not use Internet Explorer.

               b. Use hard-wired internet or WiFi. If using WiFi, the device should be positioned
                  as close to the Wi-Fi router as possible to ensure a strong signal. (Weak signals
                  may cause delays or dropped feeds.)

               c. Minimize the number of others using the same WiFi router during the conference.

       3.      If CourtCall does not work well enough and the Court decides to transition to its
teleconference line, counsel and defendant should call (888) 363-4749 (toll free) or (215) 446-
3662 and use Access Code 1703567. (Members of the press and public may call the same
number, but will not be permitted to speak during the hearing.)

       4.      As previously ordered, defendant’s sentencing submission remains due May 22,
2020, and the government’s submission remains due May 29, 2020.

Dated: May 21, 2020
       White Plains, NY
                                                SO ORDERED:



                                                ____________________________
                                                Vincent L. Briccetti
                                                United States District Judge




                                                   2
